Title: Circular to the Brigade Commanders, 19 March 1778
From: Washington, George
To: Brigade Commanders



Sir
Head Quarters [Valley Forge] 19th March 1778

As it is found necessary for the purpose of establishing uniformity of discipline and manœuvres in the army to appoint an Inspector General—and in order to form a well organised Body of Instructors it is proposed to have Sub-Inspectors to superinted divisions or larger portions of the army according to their number—and Brigade-Inspectors to be charged with the Instruction of Brigades, which last officers are to be chosen in the Brigades respectively. I have to desire of yo⟨u⟩ to make choice of a Major from the Regiments under your command, whose activity, Intelligence, Address and decided Taste for this kind of employment, qualify him in a superior degree for the office.
The importance of the object and the little time which remains for executing what is necessary to accomplish it, render every moment precious; you will therefore without loss of time, make the choice and give me notice of it.
The Brigade Inspector retains his rank, but is to be exempt from the duties of the line during the exercise of his office. I am Sir your most Obet Servt

Go: Washington


P.S. As the danger of delay in this business is more to be dreaded than any other inconvenience—if no Major should be present possessing the qualities required, any other officer in whom they are united, and who is ready at once to assume the functions of his office may be taken.

